                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

NICHOLAS WELLS, # 207770,                     )
                                              )
       Petitioner,                            )
                                              )          Civil Action No.
v.                                            )          2:21cv411-WHA-SRW
                                              )                 [WO]
JOSEPH H. HEADLEY, et al.,                    )
                                              )
       Respondents.                           )

                                         ORDER

       On June 21, 2021, the Magistrate Judge entered a Recommendation to which no

timely objections have been filed. Doc. 4. Upon an independent review of the record and

consideration of the Recommendation, it is ORDERED that:

       (1) the Magistrate Judge’s Recommendation (Doc. 4) is ADOPTED; and

       (2) this case is DISMISSED for lack of jurisdiction under 28 U.S.C. § 2244(b)(3)(A)

because Petitioner has not obtained permission from the Eleventh Circuit Court of Appeals

to authorizing this court to consider his successive habeas petition.

       A final judgment will be entered separately.

       DONE this 14th day of July, 2021.

                                     /s/ W. Harold Albritton
                                   W. HAROLD ALBRITTON
                                   SENIOR UNITED STATES DISTRICT JUDGE
